DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       JONATHAN BLEIWEISS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-780

                           [October 20, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Marina Garcia-Wood,
Judge; L.T. Case Nos. 09-14422-CF-10A, 09-15777-CF-10A, 09-16345-
CF-10A, 09-16755-CF-10A, 09-17147-CF-10A, 09-18120-CF-10A, 09-
19917-CF-10A, and 09-20250-CF-10A.

  Daniel Tibbitt of Daniel J. Tibbitt P.A., North Miami, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.